         Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 1 of 11 PageID# 2547
                     UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                 RICHMOND DIVISION
                                  MATTER: STEELE v. GOODMAN,I7-CV-0060I-MHL




                                                                                           D.G,Sweigert, c/o
                                                                                                P.O. Box 152
                                                                                             Mesa,AZ85211
                                                                             SD0liaii0n-notice(a>mailbox.orB




                                                                                                 July 17,2019
          Jason Goodman,CEO
          Multimedia Systems Design, Inc.
          252 7th Avenue
          Suite 6-S
          New York, NY 10001

          Clerk ofthe Court, Room 3000
          U.S. District Court
          701 E. Broad St.
          Richmond, VA 23219


          MATTER:                STEELE V. GOODMAN,17-CV-00601-MHL

                                 District Judge M.Hannah Lauck



          SUBJECT:               PART THREE: ATTEMPTED FRAUD ON THE COURT BY
                                 DEFENDANT GOODMAN VIA ECF DOC. NO.139




          REF:(a)                MANUEL CHAVEZ,III(DOB 03/21/1986), AZ DL DO1566834


          Good Morning:



          1.      This letter addresses the false misrepresentations that you continue to present to this
          honorable Court based on insufficient tainted evidence that has been created with the cooperation
          of your CrowdSource The Truth(CSTT)side kick, see ref:(a), known as"DEFANGO".

      ©EflVE r\^

     JUL 2 2 2019       u

CLERK, U.S. DISTRICT COURT
      RICHMOND, VA
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 2 of 11 PageID# 2548
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




2.     Your attention is kindly directed to ECF Doc. No. 139. nara. 7. shown below.



       7. On or about June 18,2019, Manuel Chavez III contacted Defendant and began sharing
          testimony and email evidence of his relationship and communications with Steven S. Biss
          and his wife Tanya Comwell. In these emails, both Comwell and Biss are persistent in
          their encouragement ofChavez to sue Goodman based on claims similar to this instant
          legal action. It is Defendant's beliefthis violates Virginia State Law Title 182.Chapter
           10. Crimes Against the Administration ofJustice » Article 4. Barratry » § 18.2-451.


3.     As you have reported,"Manuel Chavez,III", ref:(a),(known as DEFANGO,or
DEFANGO TV,or MERLIN DEFANGO or LARP WARS on the YouTube social media
platform) provided you with "...testimony and email evidence...".


4.     Ref:(a)(DEFANGO)has made a least a dozen videos(distributed in a widely pervasive
marmer)directed at you and "CrowdSource The Truth"(CSTT). None ofthese videos are
supportive of your efforts.


5.     Your attention is directed to the ref:(a) video production entitled,"Time Phone Hack?
Quinn Michaels New Gag stalking Campaign", April 15,2018(see below).
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 3 of 11 PageID# 2549
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                        RICHMOND DIVISION
                      MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                        Time Phone Hack? Ouirm Mtchaets New Gang slalMng Campaign
                        SOctangoTV
                                ✓ SUtotol a
                                                                                                                  4.925 views
                                   t          .......                                                             ^            ,


                                       ;9ia
                        kn«tMpn«HKt
                        qv«w>Ml(fta«l*ynh«MJw l»«cfc<«y h<n«M<kfary GAN(*STALiaNO10lbfMsp«*te.tgrc(9l»wjMoris9angd«ftjn9«inr




Published on Apr 15,2018
ime pHone Hack

Quinn Michaels gets his follower to actively harrass defango. GANGSTALKJNG 101 for his
patreon group tuned into his gang stalking army.

Please report this harrassment to Law Enforcement.


                Internet URL: httDs://w\vw.vontnbe.com/watch?v=vxgG7EfLUb8




6.     Below is a relevant transcript ofthe video commentary (cited above):

       00:02         REF:(a). Alert everyone. It looks like Jason Goodman and Quinn
                     Michaels and C.S. THE TRUTH are back on their gang-stalking tirade. It
                     looks like after a lot of negative information has been placed they have
                     decided they wanted to start a new gang stalking campaign.

       05:12         REF:(a). I shouldn't have to deal with this type ofgang stalking that
                     comes from CrowdSource The Truth. It has been on-going now for over
                     10(ten) months with Quinn Michaels and Jason Goodman.
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 4 of 11 PageID# 2550
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                              RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




7.     Your attention is directed to the video content(published in a widely pervasive manner)
 by ref:(a)(DEFANGO),entitled,"Time Phone hack? Quinn Michaels starts a Crowdstalking
campain. Legal Evidence", April 15,2018(see below).




                       Time Phone hack? Quinn Michaels starts a
                       Crowdstalking campain. Legal Evidence
                             Meitft Oofango

                                                                  1,229 views




Streamed live on Apr 15,2018
Multistreaming with https://restream.io/



         Internet URL: https://www.voutube.com/watch?v= lR8iKaZIfU&t=255s




8.     Relevant commentary is presented below in a transcript from the above video.

       06:30          REF:(a). And Casey Whalen and f cking Quinn Michaels and f cking
                      Jason Goodman are always doing this sh_t. Always doing this sh_t. It's
                      like, I mean,I don't even get a f_cking break.

       08:20          REF:(a). This is what we would call a targeted crowd stalking
                      harassment campaign.

       13:40          REF:(a). Oh,right. That's right. That's the gang stalking crew that
                      Quinn Michaels has been putting together with this guy ... Jason
                      Goodman.
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 5 of 11 PageID# 2551
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             RICHMOND DIVISION
                           MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




9.      Your attention is directed to the video production(widely distributed) by ref:(a)
(DEFANGO),entitled, Jason Goodman Legal Nightmare", April 1,2019.




                           Jason Goodman Legal Nightmare
                                 ILAftPWARS
                                                                                                                                 733 viows




                           Sli««n»d*r*onAf>1 »t9
                           looka Bt* J«»un GoMbam of an*dMUC0n<« Cfw:!)hat »ocn* t*9iuuM(noning toward on QmI iwl *0   H)*)CM*




Streamed live on Apr 1, 2019
Looks like Jason Goodman of crowdsource the truth has some big issues moving forward on that
not so fake legal case.



         Internet URL: httDs:/Avww.voutube.com/watch?v=RtYo4F4vrJ8&t=149s

10.    Relevant commentary is provided in the transcript below (see above cited video).

       01:42              REF:(a). I think the one thing that DEFANGO is gonna have to deal with
                          .. is that... he's probably gonna have to testify. I mean Defango is gonna
                          have to testify. And then Defango is going to be sitting in open court.
                          And they are gonna be like ... 'Mr. Defango is it true that Jason Goodman
                          said that you spoofed the Seth Rich files'. And then Defango is gonna be
                          on the stand and say..'Yes, he said that'. And then. Then Jason
                          Goodman,their gonna be like,"Is it true that Jason Goodman attacked you
                          and said that you hacked his personal computer with no evidence'. And
                      I'm gonna be like,'Yes, that is true'.
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 6 of 11 PageID# 2552
           UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION
                         MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




 11.      Your attention is kindly directed to para, 21 of your ECF Doc. N,139(see below).


       21.On or around June 2019, Manuel Chavez 111 voluntarily shared some ofhis personal
          emails with Defendant. Among these were messages Chavez claims are communications
          from Thomas Shoenbeiger,an individual unknown to Defendant who may in fact be
          highly placed in the organization ofthe monetized conspiracy to harass and defame
          Defendant Goodman. The emails from Shoenberger provide talking points for a plan to
           attack Defendant Goodman's reputation with false allegations claiming Goodman is an
           agent ofIsrael and / or paid by Mossad.


12.       At the outset, you have provided no copies ofany electronic mail messages in the
EXHIBITS ofDCF Doc. No. 139, e.g. FROM:and/or TO:"THOMAS SHOENBERGER". If
such e-mail messages do exist, it is suggested you present them to the Court in lieu ofa fraud on
the court allegation. In the alternative, your statement"...Thomas Shoenberger ... who may in
fact be highly placed in the organization ofthe monetized conspiracy to harass and defame
Goodman..." appears to be fraudulent on it's face. It seems apparent that you posses NO such
evidence and that your statement concerning Mr. Shoenberger is misleading, in gross error, or a
blatant false misrepresentation intended to deceive this Court.


13.       As you admit in the above cite, you have little or no knowledge of Thomas Shoenberger.
The following information might illuminate your understanding ofthe false narrative you are
publishing that conflates the undersigned with "the organization ofthe monetized conspiracy".
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 7 of 11 PageID# 2553
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                 RICHMOND DIVISION
                              MATTER; STEELE v. GOODMAN,I7-CV-00601-MHL




 14.     In June 2019 ref:(a) published for wide distribution a dozen YouTube social media
 videos discussing Thomas Shoenberger and the acrimonious disputes between the two
(DEFANGO vs. SHOENBERGER)over the corporation SHADOWBOX STRATEGIES.
Apparently, ref:(a), Mr. Shoenberger and someone known as "Trevor Fitzgibbon" created this
corporation (this entity is rumored to have been incorporated in August 2017).


15.      As shown below, ref:(a) has filed a Temporary Restraining Order(TRO)against Mr.
Shoenberger in the courts of Carson City,Nevada(Case No. 19 PO 00276 IC).



 Busted lestat tejiing lies.again al30Ut Steven biss and Tliomas Schoenbergeri,



                     CatieNo. 19 FO 00276 IC
                               i'     _.
                                     IN THE
                                              jijcticE court of CARSON TOWNSI
                                      IN AND    TOK CARSON aXY,STATE OF NEVADA^—.
                                                                       TEMFOBARVFROTECnON ORDER
                 ^yvNUBL CHAVEZ in.                 AppUo9ist*
             7


             B
                 fflOlSs ANDREW SCHOBNB^                                      VRASSMEHT HRS700;5?>A
             9
                                               Adverse Party
          10                                                                       edtMAVM.TOW
         11
                                       Ii
                                                                                  lionDatet:.WNEZ7.W
        ►r       0:50/i:S3
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 8 of 11 PageID# 2554
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                      Busted lestat telling lies again about Steven biss
                                      and Thomas Schoenberger
                                      U\RP WARS
                                      1 week ago • 354 views
                                      Lestal is still made about not being about to extort more money. So today
                                      he's claiming that phone call where I showed Steve biss .




Published on Jun 24,2019
Lestat is still made about not being about to extort more money. So today he's claiming that
phone call where I showed Steve biss number and talked to him is now apparently Thomas.
What an idiot



            Internet URL: https://www.voutube,com/watch?v=svJhLWwExWw



16.    There have been dramatic videos related to the dispute between Mr. Schoenberger and
ref:(a), who have accused each other oflying, spreading "disinformation" and quibbling about
the formation ofSHADOWBOX STRATEGIES. Both parties have very recently provided
testimony in the following case:


                             U.S. District Court
                             for the District of Columbia
                             RICH v. BUTOWSKY et a!
                             CASE #: l:18-cv-00681-RJL
                             Judge Richard J. Leon

                                          SUMMARY



17.    The record seems to indicate that you have been harassing ref:(a)(DEFANGO)in a
multi-year social media smear campaign. It also appears that ref:(a)(DEFANGO)is capable of
"hacking" into your personal computer. Now,suddenly, ref:(a)provides you with "evidence"
that implicates yet another party(an enemy ofref:(a))in the "the organization ofthe monetized
conspiracy". And you have accepted this evidence from someone that "hacked" your computer.
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 9 of 11 PageID# 2555
           UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION
                         MATTER: STEELE v. GOODMAN,17-CV-0060I-MHL




18.      Ref:(a)is consumed with an acrimonious social media war of words against Mr.
Shoenberger, which creates significant bias and prejudicial suspicion ofref:(a)'s claims. Ref:
(a)has obtained judgements for restraining orders against this person as part ofthis on-line social
media feud. Now it appears(without any evidence)that ref:(a)(DEFANGO)has implicated Mr.
Shoenberger as someone that was participating in (as you cite)"the organization ofthe
monetized conspiracy"("...[t]he emails from Shoenberger provide talking points for a plan to
attack Defendant Goodman's reputation with false allegations claiming Goodman is an agent of
Israel and / or paid by Mossad ...").


19.      You have provided NO such e-mail messages as evidence. Again,this creates the
impression that your assertion about Mr. Shoenberger is false, in error, and / or a
misrepresentation that is NOT supported by any evidence- except the word ofan individual that
is suing Mr. Shoenberger(see ref:(a)restraining orders) who purportedly "hacked" your
computer.


20.      Your attention is directed at the below cite from U.S. v. Larry Redo, 17-4005, U.S.
Court of Appeals,Fourth Circuit.


             A proponent of evidence must "produce evidence sufficient to support a fmding

      that the item is what the proponent claims it is." Fed. R. Evid. 901(a). However, "the

      burden to authenticate under Rule 901 is not high." United States v. Hassan, 742 F.3d

      104, 133 (4th Cir. 2014) (internal quotation marks and citation omitted). Tlie district

      court must merely conclude that "the jury could reasonably find that the evidence is

      authentic," not that the jur>' necessarily wotdd so find. See id. (internal quotation marks

      and citation omitted)(emphasis added).

               Internet URL: http://www.ca4.nscourts.gov/oDinions/174005.P.Ddf
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 10 of 11 PageID# 2556
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION
                         MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




 21.     You have not met the burden for the presentation ofthis so-called evidence. Your
 allegations that somehow the undersigned worked with, worked for, conspired with or had
 conspiratorial planning with ref:(a), the Plaintiff, or the co-defendant or any oftheir associates is
 false, devoid oftruth, unfoimded, meritless and unsupported by any evidence. It appears you
 have attempted to commit a fraud upon the Court.



 I hereby attest that the foregoing is true and accurate imder the penalties of perjury on this
                                                                                                  l7
                                                                                                   I

 day ofJuly 2019.


                                                                     12.                             /


                                                                           D.G.SWEIGERT,C/O
                                                                                      P.O.BOX 152
                                                                                   MESA,AZ 85211
 Copy provided:

 Susan A. Holmes                                                           7/7
(Lutzke)
 2608 Leisure Drive
 Apt. B
 Ft. Collins, CO 80525




                                                  10
Case 3:17-cv-00601-MHL Document 149 Filed 07/23/19 Page 11 of 11 PageID# 2557




                                 UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                     Plaintiff,           17-CV-0060I-MHL

                     -against-

  JASON GOODMAN,

                                    Defendant.




                                   CERTIFICATE OF SERVICE


 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

 Clerk of the Court                 Jason Goodman                  Susan A.Holmes
 U.S. District Court                252 7th Avenue                 (Lutzke)
 701 E. Broad St.                   Suite 6-S                      2608 Leisure Drive
  Richmond, VA 23219                New York,NY 10001              Apt.B
                                                                   Ft. Collins, CO 80525


I hereby attest that the foregoing is true and accurate under the penalties of pequry on this I

day of July, 2019.


                                                                                                  /

                                                                D.GEORGE SWEIGERT,C/O
                                                                                   P.O.BOX 152
                                                                                 MESA,AZ 85211




                                                             ■7 /7 •/'
